                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     STRIKE 3 HOLDINGS, LLC,                            Case No. 21-cv-04766-TSH
                                   7                    Plaintiff,
                                                                                            ORDER GRANTING EX-PARTE
                                   8             v.                                         MOTION FOR LEAVE TO SERVE
                                                                                            THIRD PARTY SUBPOENA PRIOR TO
                                   9     JOHN DOE SUBSCRIBER ASSIGNED IP                    A RULE 26(F) CONFERENCE
                                         ADDRESS 107.3.136.94,
                                  10                                                        Re: Dkt. No. 9
                                                        Defendant.
                                  11

                                  12          THIS CAUSE came before the Court upon Plaintiff’s Ex-Parte Application for Leave to
Northern District of California
 United States District Court




                                  13   Serve a Third Party Subpoena Prior to a Rule 26(f) Conference (the “Application”), and the Court

                                  14   being duly advised does:

                                  15          FIND, ORDER AND ADJUDGE:

                                  16          1. Plaintiff has established that “good cause” exists for it to serve a third party subpoena on

                                  17   Comcast Cable (hereinafter the “ISP”). See UMG Recording, Inc. v. Doe, 2008 WL 4104214, *4

                                  18   (N.D. Cal. Sep. 3, 2008); Arista Records LLC v. Does 1-19, 551 F. Supp. 2d 1, 6-7 (D.D.C. 2008);

                                  19          2. Plaintiff may serve the ISP with a Rule 45 subpoena commanding the ISP to provide

                                  20   Plaintiff with the true name and address of the Defendant to whom the ISP assigned an IP address

                                  21   as set forth on Exhibit A to the Complaint. Plaintiff shall attach to any such subpoena a copy of

                                  22   this Order;

                                  23          3. Plaintiff may also serve a Rule 45 subpoena in the same manner as above on any service

                                  24   provider that is identified in response to a subpoena as a provider of Internet services to one of the

                                  25   Defendants;

                                  26          4. If the ISP qualifies as a “cable operator” under 47 U.S.C. § 522(5), which defines the

                                  27   term “cable operator” as “any person or group of persons (A) who provides cable service over a

                                  28   cable system and directly or through one or more affiliates owns a significant interest in such cable
                                   1   system, or (B) who otherwise controls or is responsible for, through any arrangement, the

                                   2   management and operation of such a cable system,” the ISP shall comply with 47 U.S.C. §

                                   3   551(c)(2)(B), which provides that “[a] cable operator may disclose such [personal identifying]

                                   4   information if the disclosure is . . . made pursuant to a court order authorizing such disclosure, if

                                   5   the subscriber is notified of such order by the person to whom the order is directed,” by sending a

                                   6   copy of this Order to the Defendant; and

                                   7          5. Plaintiff may only use the information disclosed in response to a Rule 45 subpoena

                                   8   served on the ISP for the purpose of protecting and enforcing Plaintiff’s rights as set forth in its

                                   9   Complaint.

                                  10          6. The ISP shall serve a copy of the subpoena and a copy of this order on the

                                  11   subscriber within 30 days of the date of service on the ISP. The ISP may serve the subscribers

                                  12   using any reasonable means, including written notice sent to the subscriber’s last known address,
Northern District of California
 United States District Court




                                  13   transmitted either by first-class mail or via overnight service.

                                  14          7. Each subscriber and the ISP shall have 30 days from the date of service upon him, her,

                                  15   or it to file any motions in this court contesting the subpoena (including a motion to quash or

                                  16   modify the subpoena). If the 30-day period lapses without the subscriber contesting the subpoena,

                                  17   the ISP shall have 10 days to produce to Plaintiff the information responsive to the subpoena with

                                  18   respect to that subscriber.

                                  19          8. The ISP shall preserve all subpoenaed information pending the ISP’s delivering such

                                  20   information to Plaintiff or the final resolution of a timely filed motion to quash the subpoena with

                                  21   respect to such information.

                                  22          9. Any name or other personal identifying information of any current or proposed

                                  23   defendant shall be filed UNDER SEAL in all filings.

                                  24          IT IS SO ORDERED.

                                  25   Dated: June 30, 2021

                                  26
                                                                                                     THOMAS S. HIXSON
                                  27                                                                 United States Magistrate Judge
                                  28
                                                                                          2
